Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered December 19, 2007, convicting defendant, after a nonjury trial, of attempted forcible touching and attempted unlawful imprisonment in the second degree, and sentencing him to concurrent terms of 45 days, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its evaluation of medical evidence and conflicting testimony. The verdict as to each charge comports with the weight of the evidence.
Defendant’s remaining arguments are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Saxe, J.P., Nardelli, McGuire, Freedman and Abdus-Salaam, JJ.